Citation Nr: 1048231	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral pes 
planus (flat feet).  

2.  Entitlement to service connection for chronic bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active service from November 1950 to October 
1952.  He served in the Korean War.  The Veteran was awarded the 
Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for both bilateral flat feet (pes 
planus) and bilateral hearing loss disability.  In April 2010, 
the Veteran submitted a Motion to Advance on the Docket.  In May 
2010, the Board granted the Veteran's motion.  In June 2010, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  

The issue of service connection for chronic bilateral hearing 
loss is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the Veteran if further action is required on his 
part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Chronic pes planus (flat feet) was objectively shown during and 
following active service.  


CONCLUSION OF LAW

Chronic bilateral pes planus (flat feet) were incurred during 
active service.  38 U.S.C.A §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of 
entitlement to service connection for chronic pes planus (flat 
feet).  Such action represents a complete grant of the benefit 
sought on appeal.  Therefore, no discussion of the VA's duty to 
notify and assist is necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's complete service treatment records have not been 
incorporated into the claims files.  They were apparently 
destroyed in the 1973 fire at the National Personnel Record 
Center (NPRC).  The report of the Veteran's October 1952 physical 
examination for service separation is of record.  At his 
separation examination, the Veteran exhibited third degree pes 
planus.  

A written statement from S. C., M.D., dated in February 2009 
conveys that the Veteran "clinically has 'flat feet.'"  In his 
December 2009 Appeal to the Board (VA Form 9), the Veteran 
asserted that his chronic pes planus was attributable to his 
combat experiences.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran served 
in combat and was awarded the Combat Infantryman's Badge.  He 
relates that his chronic bilateral pes planus was incurred as the 
result of the hardships associated with combat.  Chronic 
bilateral pes planus was diagnosed during and following active 
service.  In the absence of any competent evidence to the 
contrary and upon application of the provisions of 38 U.S.C.A. 
§ 1154(b), the Board concludes that service connection is now 
warranted for chronic bilateral pes planus (flat feet).  


ORDER

Service connection for chronic bilateral pes planus (flat feet) 
is granted.  




REMAND

In its June 2010 Remand instructions, the Board directed:

2.  Then readjudicate the issues of the 
Veteran's entitlement to service connection 
for chronic bilateral hearing loss 
disability and chronic bilateral flat feet 
(pes planus) with express consideration of 
the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).  

In reviewing the November 2010 supplemental statement of the case 
(SSOC) issued to the Veteran and his accredited representative, 
the Board observes that the AMC neither provided nor discussed 
the provisions of 38 U.S.C.A. § 1154(b) or its applicability to 
the Veteran's claim of entitlement to service connection for 
chronic bilateral hearing loss disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
RO's compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In his December 2010 Informal Hearing Presentation, the 
accredited representative indicated that the Veteran had not been 
afforded a VA examination for compensation purposes which 
addressed the nature and etiology of his chronic bilateral 
hearing loss disability.  He requested that the Veteran's claim 
be remanded to the RO so that the Veteran could be afforded the 
requested auditory evaluation.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic bilateral hearing 
loss disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic hearing 
loss disability had its onset during active 
service; is etiologically related to the 
Veteran's inservice combat-related noise 
exposure; or otherwise originated during 
active service.  The examiner must provide 
a complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

The Veteran should be informed of the 
importance of reporting to the 
scheduled examination and of the 
possible consequences of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic bilateral hearing loss 
disability with express consideration 
of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


